DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 9-17 are pending in this application.
Claims 1-8 are cancelled in this application.
	Claims 9-17 are newly added in this application.
Response to Arguments
Applicant’s remarks and amendments filed on 03/01/2021 have been fully considered.
Applicant requests withdrawal of the 35 USC § 112 rejections, drawing objections, specification objections, and claim objections set forth in the previous office action.
The 35 USC § 112 rejections, drawing objections, specification objections, and claim objections set forth in the previous office action are withdrawn due to the present claim amendments.
First, applicant argues that neither Inoue, Langan, or Skolling teach the invention as described in newly added claim 9, specifically that they do not teach the labels as described in claim 9, because Langan, which was relied upon for the teachings of the labels, does not teach the labels on a compartment configured to retain a powder. Applicant’s arguments are found to be moot for the following reason.
New grounds of rejection have been made. Langan is no longer relied upon for the claim limitations pertaining to the first and second label. Inoue and newly cited Kashiyama are applied to address the first and second label limitations of newly added claim 9. 
Second, applicant argues that Skolling does not cure the deficiencies of Inoue and Langan as discussed above. Applicant’s argument is found to be not persuasive for the following reason.
While Skolling does not disclose all the features of the presently claimed invention, Skolling is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention. Skolling is used to teach that it is well known and well within the ability of one skilled in the art to provide a means so that, upon breaking of a peelable seal, an entire width of said peelable seal does not yield under pressure.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5520975) in view of Kashiyama (EP 0639364 A1).
Regarding claim 9, Inoue teaches a bag for medical purposes (abstract, see “medical containers”), comprising: a first film and a second film at least partially sealingly coupled together to define: a first compartment configured to receive a liquid therein and located proximate to a first 

    PNG
    media_image1.png
    877
    608
    media_image1.png
    Greyscale

Inoue, Fig. 3(a)-3(i)
Inoue does not teach wherein the medical bag comprises a first label disposed on and covering an exterior surface of a portion of the first film defining the second compartment, the first label having a first longitudinal end located proximate to the peelable seal and a second longitudinal end located 
Kashiyama teaches a medical bag comprising multiple chambers and a weak seal portion (Kashiyama, Abstract, Col. 2 Lines 29-34, Claim 1, and Fig. 1) wherein one of the chambers is enclosed in a first label (cover) and second label (cover) configured to protect the contents from interaction with moisture and gas (Kashiyama, Abstract, Col. 3 Lines 14-38, Col. 5 Lines 30-53, Claim 1, and Figs. 1, 2, 5, 10, and 12). Kashiyama discloses various embodiments, where the first and second covers (labels) can fully or partially enclose the chambers as needed (Figs 1, 2, 5, 10, and 12).  Therefore, one of ordinary skill in the art would have found it obvious to adjust the cover sizes, shapes, and proportions as needed to yield embodiments that possess first and second films that are exposed and can extend beyond the covers (see MPEP 2143, MPEP 2144.04, IV & V).
Since both Inoue and Kashiyama teach medical bags comprising multiple chambers and a weak seal portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kashiyama to modify Inoue and enclose the second compartment of Inoue with the cover of Kashiyama. This would result in a medical bag which comprises a first label disposed on and covering an exterior surface of a portion of the first film defining the second compartment, the first label having a first longitudinal end located proximate to the peelable seal and a second longitudinal end located proximate to the second longitudinal end of the bag; and a second label disposed on and covering an exterior surface of a portion of the second film defining the second compartment, the second label having a first longitudinal end located proximate to the peelable 
Regarding claim 10, modified Inoue teaches the bag of claim 9, wherein each of the first label and the second label comprises aluminum (Kashiyama, Col. 5 Lines 30-53).
Regarding claim 11, modified Inoue teaches the bag of claim 9, wherein each of the first label and the second label comprises a complex containing aluminum (aluminum-laminated film) (Kashiyama, Col. 5 Lines 30-53, and Fig. 5).
Regarding claim 12, modified Inoue teaches the bag of claim 9, wherein each of the first film and the second film comprises a transparent film (Inoue, Col. 5 Lines 4-7 and Col. 5 Lines 47-49).
Regarding claim 13, modified Inoue teaches the bag of claim 9, wherein at least one of the first label and the second label is removably coupled to the exterior surface of the first film and the second film, respectively (Kashiyama, Col. 10 Lines 28-32 – see “peelable”).
Regarding claim 14, modified Inoue teaches the bag of claim 9, wherein, when the second compartment is in a filled state, the first and second films are sealingly coupled together at the second longitudinal end of the bag (Inoue, Fig. 3(f)).
Regarding claim 16, modified Inoue teaches the bag of claim 9, wherein, when the second compartment is in an unfilled state, at least one of the first label and the second label has unsealed edge located proximate to the second longitudinal end of the bag (Inoue, Fig. 3(g), Kashiyama, Col. 7 Lines 1-46, Col. 10 Lines 28-32, and Figs 6(a)-6(e)).
.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5520975) in view of Kashiyama (EP 0639364 A1) as applied to claim 9 above, further in view of Skolling (WO 97/37628).
Regarding Claim 15, modified Inoue teaches all of the elements of the current invention as stated above for claim 9. Modified Inoue does not specifically disclose wherein the peelable seal is breakable along less than an entire length of the peelable seal.
Skolling teaches a flexible medical container (abstract and Page1 Lines 6-9) comprising means (Claim 32 - See Rupture zone) so that, upon breaking of said peelable seal, the entire width of said peelable seal does not yield under pressure. The rupture zone has reduced strength compared to the rest of the peelable seal where the pressure at the rupture seal will break a portion of the seal and not the entire width.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inoue to incorporate the teachings of Skolling by having a rupture zone so that said peelable seal is breakable along less than an entire length of the peelable seal. This would allow for easier manual opening of the peelable seal by locally reducing the opening force (Skolling, Page21 Lines 25-28).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782